Citation Nr: 1429512	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  14-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether a reduction in the disability rating for the Veteran's bilateral hearing loss from 80 percent to 10 percent, effective June 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2014, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's 80 percent rating for his bilateral hearing loss was in effect for less than 5 years.
 
2.  At the time of the reduction, the evidence did not show material improvement in the Veteran's hearing loss, including under the ordinary conditions of work and life.


CONCLUSION OF LAW

The reduction from 80 percent to 10 percent for bilateral hearing loss was improper, and the 80 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 38 C.F.R. §§ 3.105(e), 3.344(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following a review of the record, the Board finds that the rating reduction for the Veteran's bilateral hearing loss from 80 percent to 10 percent, effective June 1, 2013, was improper, and that restoration is warranted. 

Initially, because the hearing loss rating reduction reduced the Veteran's combined disability rating from 80 percent to 30 percent, resulting in a reduction in the amount of compensation payable to the Veteran, the procedural requirements of 38 C.F.R. § 3.105(e) apply.  Here, the RO complied with those requirements in its January 2013 notice of the proposal to reduce the hearing loss disability rating, and in the March 2013 rating decision reducing the disability rating.  As the notice and due process requirements of 38 C.F.R. § 3.105(e) have been completed, no further discussion is necessary.  

Turning now to whether the reduction was proper, the Board notes that at the time of reduction, the 80 percent rating was in effect from December 2, 2010, to May 31, 2013, a period of less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  In such situations, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13. 

Here, the Board finds that, at the time the reduction was effectuated, it was not shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).  In this regard, the evidence relied on by the RO to reduce the rating was inadequate, and did not otherwise establish by a preponderance that there was actual improvement in the Veteran's hearing loss, including in his ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see also Faust v. West, 13 Vet. App. 342 (2000).  This is true particularly when considering the Veteran's hearing loss in relation to its history.

The Board finds that the RO's reliance on a November 2012 VA examination and January 2013 VA opinion to reduce the Veteran's disability rating was misplaced.  The Board is mindful that, in reducing the Veteran's rating, the RO weighed the results of the Veteran's November 2012 VA examination, which indicated that his service-connected bilateral hearing loss no longer met the criteria for an 80 percent rating, and also considered a January 2013 VA opinion that the Veteran's prior VA test results were invalid or unreliable.  However, the RO did not adequately consider other pertinent evidence, including a January 2013 private audiogram supporting more severe hearing loss than that found during the November 2012 VA examination, and lay testimony of the Veteran and his spouse.  

First, the RO erred in relying on a January 2013 VA opinion to disregard the January 2013 private audiometric results, which suggest that there had not been actual improvement in the Veteran's hearing ability.  Parenthetically, the Board is cognizant that during the January 2013 private evaluation, speech discrimination testing was not conducted using the Maryland CNC consistent with 38 C.F.R. 3.385.  However, the record shows that a state-licensed audiologist performed the audiometric testing, and there is no objective evidence that the pure tone thresholds obtained during that private evaluation are inadequate.  In any event, the January 2013 VA opinion provided by Dr. C found that the January 2013 private results are inconsistent with previous audiograms done at the VA and suggestive of hearing loss far worse than previous exams have indicated.  Dr. C also stated that the "Veteran has provided inconsistent and invalid results on exams at the VA as well."  However, the Board finds that it is the November 2012 VA examination and January 2013 opinion that are inconsistent with the other evidence of record.

In this regard, the January 2013 private audiometric findings are more consistent with those shown on prior VA examinations in January 2011 and October 2011, than the November 2012 VA examination, which appears to be an outlier.  For example, the 2011 VA examinations and January 2013 private evaluation show pure tone thresholds of 75 decibels or higher at each frequency tested in each ear, and pure tone thresholds of 100 decibels or greater in the left ear at 3000 Hertz (where tested) and 4000 Hertz.  In contrast, the November 2012 VA examination shows no pure tone thresholds higher than 65 decibels in the right ear, a threshold of 80 decibels in the left ear at 3000 Hertz, and a maximum threshold of 90 decibels in the left ear at 4000 Hertz.  Indeed, while the November 2012 VA examination showed a 40 decibel threshold at 500 Hertz in the right ear, both 2011 VA examinations and the January 2013 private examination found a consistent threshold of 75 decibels.  Moreover, while the January and October 2011 VA examinations both showed left ear speech discrimination scores in the teens, the November 2012 VA examination showed speech discrimination of 70 percent, over a 50 percent difference in discrimination.  Given that it is the November 2012 VA examination that appears to be in contrast to the other evidence of record, the Board finds that the RO's reliance on the examination to reduce the Veteran's rating renders the reduction improper.

To the extent that a January 2013 VA opinion provided by Dr. C, as well as a November 2011 treatment note and a September 2013 VA opinion provided by a Dr. E, allege that the Veteran produced unreliable or invalid test results during prior VA examinations and treatment, the Board is not persuaded.  Indeed, contrary to those assertions, neither the January 2011 VA examiner nor the October 2011 VA examiner noted test results to be invalid, nor did they otherwise provide a notation of poor reliability or poor interest consistency on the examination report, even when specifically prompted to (if applicable).  Similarly, aside from the November 2011 VA treatment note authored by Dr. E, the VA treatment notes are negative for findings of unreliability and otherwise show good consistency or reliability.  For example, during VA audiological treatment in April 2008 and July 2010, the Veteran underwent audiometric testing and speech recognition testing, and during neither visit does it appear that the Veteran's reliability was questioned.  More significant, in May 2009 and December 2010, it was specifically noted that the "[s]peech reception thresholds" were "in good agreement with pure tone results."  Interestingly, the express findings of "good agreement" made contemporaneous with the May 2009 and December 2010 VA evaluations were made by Dr. C and Dr. E, respectively.  In any event, given the evidence contradicting the January 2013 VA opinion, the Board finds it to be inadequate and unsupported by adequate rationale.

The Board recognizes that the Veteran underwent auditory brain-stem response (ABR) testing in September 2013, after the reduction in rating, and that in a September 2013 VA opinion, Dr. E found the results of the ABR to be most consistent with the November 2012 VA examination results.  However, such evidence was not before the RO at the time of the reduction in March 2013.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Moreover, although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated, the ABR report in and of itself is of questionable probative value, as it reflects that, due to "a significant amount of noise in the response" and a "high amount of noise in today's recordings," various results were unable to be determined or identified appropriately.  Therefore, the Board finds that evidence insufficient to establish material improvement in the Veteran's hearing disability at the time of reduction.

Additionally, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior January 2011 VA examination, which had formed the basis for the award of his 80 percent rating.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work. Faust v. West, 13 Vet. App.342 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, no such determination was made by the November 2012 VA examiner or by any other private or VA medical provider, and the private January 2013 private audiological report tends to contradict such a determination, as it shows that the Veteran "has started to isolate himself due to his inability to understand."  

While there may have been some degree of variation to the Veteran's audiometric findings from examination to examination, the benefit of the doubt must be resolved in his favor.  Here, there are audiometric findings dated after the November 2012 VA examination results that show more severe hearing loss than the November 2012 VA examination, and the lay evidence supports that there was not improvement in the Veteran's ability to function under the ordinary conditions at the time of the reduction.  Given the foregoing, in combination with the Board's findings that the January 2013 VA opinion and post-reduction September 2013 VA opinion and ABR report are inadequate, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating is reduced.  The failure to comply with the requirements renders the reduction from 80 percent to 10 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That action is required in the instant case.  Accordingly, the previously assigned 80 percent rating for the Veteran's service-connected bilateral hearing loss is restored as of the date of reduction on June 1, 2013.


ORDER

The rating reduction for the Veteran's bilateral hearing loss, from 80 percent to 10 percent, effective June 1, 2013, was improper, and the 80 percent rating is restored.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


